DETAILED ACTION
Note: The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s arguments filed in the reply on August 5, 2021 were received and fully considered. No claims were allowed. As this is a RCE submission without any further amendment and Examiner is maintaining all the previous rejections, the current action is FINAL. Please see corresponding rejection headings and response to arguments section below for more detail.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on August 5, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Larsen et al. (U.S. PG Pub. No. 2010/0312079) (hereinafter “Larsen”) in view of McKenna. (U.S. PG Pub. No. 2011/0245622 A1).

Larsen and McKenna were applied in the previous office action.
With respect to claim 1, Larsen teaches a system (abstract) comprising: a plurality of sensors (par.0009 “plurality of oximeter sensors can be coupled to a module”), each sensor having a sensor output corresponding to a physiological measurement and a parameter associated with the sensor output (par.0031 “providing an output signal corresponding to a particular, selected emitter”; par.0059); and a monitor having a monitor processor (par.0059; Figs. 1 and 2; module 140B has a processor 235), and having multiple channels (links 110 and 210; see Figs. 1 and 2), wherein each channel is configured to receive one sensor output from a sensor of the plurality of sensors (par.0016-0017; links 110 and 210 receive sensor signals from 

However, Larsen’s module does not explicitly teach having a display, and to depict the physiological measurement using the display; and that the encoded data indicates a location for data display.

Larsen also teaches the following:
[0025] Other elements of module 140B are also contemplated, including for example, a power supply, a recharging unit, a display, and a user-input device.

[0052] In addition, the module can provide an output independent of the remote device.  For example, the module can include one or more optical elements or light elements that are operated based on a measured parameter.  In one example, a display screen of the module provides an optical indication of the measured parameter.  In one example, the module provides an audible or tactile output to indicate a measured parameter or a fault condition.

McKenna teaches 
[0047] In step 82, the patient monitor 12 may compare the sensor data received in step 78 to the identified classes stored in the RAM 36, the non-volatile storage 40, and/or an external device. From step 80, the patient monitor 12 may have an indication of the intended body location of the medical sensor 14. Thus, as indicated by decision block 84, if the received sensor data shares a sufficient threshold of characteristics with a class representing sensor data from medical sensors properly applied to the same body location on healthy individuals, the patient monitor 12 may output an indication that the medical sensor 14 has been properly applied in step 86. The indication may include a message on the display 16, a beep, and/or a flashing light, and so forth.

Therefore, it would have been prima facie obvious to one of ordinary skill at the time of invention to modify Larsen such that the monitor (module 140 in Figs. 1 and 2) includes its own display in order to depict the physiological measurement derived from each sensor, as suggested by Larsen (see par.0025, 0052). Also, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify Larsen such that encoded data indicates intended body location of each medical sensor in order to confirm that the sensor has been applied in the correct body location, as evidence by McKenna. Examiner adds that Larsen teaches various types of encoded data including “site-specific data,” which further provides motivation to PHOSITA (par.0064). 
With respect to claim 2, Larsen teaches at least one sensor includes a regional oximetry sensor (par.0019 “regional oximetry or other physiological parameter”).
	With respect to claim 3, Larsen teaches a channel of the multiple channels includes a connector pod coupled to the monitor (module 140B can include a housing, which reads on a connector pod; see par.0020; par.0025 and 0052 also disclose that 
	With respect to claim 4, Larsen teaches the pod processor is configured to apply a calibration adjustment to the sensor output (par.0055 “the module includes a plurality of switches to allow user selection of calibration data or to enable a user to tailor module parameters for a particular measurement function”).
	With respect to claim 5, Larsen teaches the monitor processor is configured to read encoded data corresponding to the parameter (par.0070).
	With respect to claim 6, Larsen teaches the monitor processor is configured to generate a time wise view of the physiological measurement using at least one of the code and the parameter (par.0035).
	
Claims 7-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Larsen and McKenna in view of Ali-Ali et al. (U.S. PG Pub. No. 2006/0220881 A1) (hereinafter “Ali”).

Ali was applied in the previous office action.
With respect to claim 7, Larsen teaches a method comprising: the monitor having a plurality of channels (communication channel links 110 and 210; see Figs. 1 and 2), each channel configured for communicating between one sensor of a plurality of sensors and the monitor (sensors 105 and 205 communicate with module 140A via links 
However, Larsen does not explicitly teach detecting a communication channel between a sensor and a monitor; and the code indicates a body location for sensor placement; depicting data from the sensor on a display of the monitor wherein the data is displayed at a location determined using the parameter.
Larsen also teaches the following:
[0025] Other elements of module 140B are also contemplated, including for example, a power supply, a recharging unit, a display, and a user-input device.

[0052] In addition, the module can provide an output independent of the remote device.  For example, the module can include one or more optical elements or light elements that are operated based on a measured parameter.  In one example, a display screen of the module provides an optical indication of the measured parameter.  In one example, the module provides an audible or tactile output to indicate a measured parameter or a fault condition.

McKenna teaches 
[0047] In step 82, the patient monitor 12 may compare the sensor data received in step 78 to the identified classes stored in the RAM 36, the non-volatile storage 40, and/or an external device. From step 80, the patient monitor 12 may have an indication of the intended body location of the medical sensor 14. Thus, as indicated by decision block 84, if the received sensor data shares a sufficient threshold of characteristics with a class representing sensor data from medical sensors properly applied to the same body location on healthy individuals, the patient monitor 12 may output an indication that the medical sensor 14 has been properly applied in step 86. The indication may include a message on the display 16, a beep, and/or a flashing light, and so forth.

sensor communicating with the monitor.  For example, the patient monitor may provide a particular audio or visual indication, such as a beep, LED activation, graphic activation, text messages, voice messages, or the like, to indicate communication with or connection to an approved sensor, patient cable, combination, or the like.”).
Therefore, it would be prima facie obvious to one of ordinary skill in the art at the time of invention to modify Larsen to detect communication between a patient monitor and an approved sensor, as evidence by Ali (see par.0034). Additionally, it would have been prima facie obvious to one of ordinary skill at the time of invention to modify Larsen such that the module (140 A in Fig.1, 140B in Fig.2) includes a display in order to depict the physiological measurement derived from each sensor, as suggested by Larsen (see par.0025, 0052). Also, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify Larsen such that encoded data indicates intended body location of each medical sensor in order to confirm that the sensor has been applied in the correct body location, as evidence by McKenna. Examiner adds that Larsen teaches various types of encoded data including “site-specific data,” which further provides motivation to PHOSITA (par.0064).
With respect to claim 8, Larsen teaches detecting the communication channel includes detecting a wired connection (par.0016 “Any of link 110 and link 210 can include a wired connection or a wireless coupling”).

With respect to claim 10, Larsen teaches determining a value associated with an active element of the sensor (par.0064 "a mechanical feature that is recognized by a corresponding connector").
With respect to claim 13, Larsen teaches determining a classification for the sensor and depicting the classification (par.0054 “the module can determine the type of sensor”). Although Larsen does not explicitly teach depicting the classification, this would be obvious to POSITA in order to provide indication as to the type of placement to the patient on a standard monitor.
With respect to claim 11, Larsen teaches the parameter includes determining calibration information associated with the sensor (par.0064).
	With respect to claim 12, Larsen and McKenna do not explicitly teach depicting the body location. However, Examiner argues that it would be obvious to PHOSITA at the time of invention to display the body location [of each sensor] in order to confirm that each sensor has been applied in the correct body location, as evidence by McKenna.

Response to Arguments
Applicant's arguments filed with respect to the prior art rejections have been fully considered, but they are not persuasive. Again, Examiner maintains that the claimed invention, as currently recited, would be obvious to PHOSITA. As an initial note, Examiner points out that the claimed invention is grossly overbroad as there is little to no .

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 6909793
US PG Pub. No. 2008/0270188
US PG Pub. No. 2010/0069725

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PUYA AGAHI/Primary Examiner, Art Unit 3791